DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restarting Period for Reply
Examiner is withdrawing the previous office action of 10/04/2021 and restarting the period for reply with this non-final rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 recites “wherein a layered oxide film is formed at the border of the PN junction.”  Applicant argues in their Remarks of 09/04/2020 that the amendments to the claims recite the embodiment of FIG. 1, showing the insulating film 207. However, neither FIG. 1 nor FIG. 4 (which has the closest subject matter to the claims) disclose any multi-layered oxide between PN junctions.  Therefore, 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…the second electrode including a PN junction at a border between an upper portion of the second electrode that contacts the first semiconductor layer via the insulating film and a lower portion of the second electrode that contacts the first semiconductor layer via the insulating film.” Applicant argues in their Remarks of 09/04/2020 that the amendments to the claims recite the embodiment of FIG. 1, showing the insulating film 207.  However, FIG. 1 does not contain a PN junction at a border between an upper portion of the second electrode and a top portion of the second electrode.  In fact, the PN junction is outside of the second electrode 208, between the first electrode 209 and the second electrode 208.  Thus, it is unclear which embodiment is being described in the claims. Additionally, it is unclear how FIG. 1 contains the layered oxide of claim 5
Therefore, claims 1 and 5 is rejected under 35 USC 112(b), and claims 2-4 and 6 are rejected for at least their dependencies.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by OSUGA et al. (JP2019033109A, hereinafter Osuga)
With regards to claim 1, Osuga discloses a semiconductor device (FIG. 10) comprising: 
a first semiconductor layer (n-layer 10/11) having a first conductive type; (n-type)
a second semiconductor layer (P-body 12) provided on the first semiconductor layer, the second semiconductor layer having a second conductive type (p-type) that is a conductive type different from the first conductive type; 
an impurity region (N source contacts 13) of the first conductive type formed at a surface of the second semiconductor layer; (See FIG. 2A) 
a first electrode (p-type polysilicon 23_1 and 23_2) contacting the impurity region, the second semiconductor layer, and the first semiconductor layer via an insulating film; (insulating film 21, See FIG. 10) and 
a second electrode (n-type polysilicon 22 and n-type polysilicon 24_1 and 24_2) contacting the first electrode via the insulating film, (insulating film 21) and contacting the first semiconductor layer via the insulating film, (See FIG. 10) the second electrode including a PN junction (PN junction formed at 

With regards to claim 2, Osuga discloses the semiconductor device of claim 1, wherein the first electrode and the second electrode are disposed adjacent to each other as seen in a plan view.  (See FIG. 10, showing the electrodes 23 and 24 adjacent to each other)

With regards to claim 3, Osuga discloses the semiconductor device of claim 1, wherein the first electrode and the second electrode are disposed to overlap as seen in a plan view.  (See FIG. 10, showing the electrodes 23 and 24 overlap)

With regards to claim 4, Osuga discloses the semiconductor device of claim 1, wherein the second electrode includes a plurality of groups of the lower portion (lower portions of 24_1 and 24_2) and upper portion, (upper portions of 22 and 24_1) wherein each group among the plurality of groups includes the PN junction at the border between the upper portion and the lower portion..  (See FIG. 10, where there is the PN junction between each connection of 22/24 and 23)

With regards to claim 6, Yilmaz discloses the semiconductor device of claim 1, wherein an upper end of the upper portion and an upper end of the lower portion projects out further than a main surface of a semiconductor substrate at which the semiconductor device is formed. (See FIG. 10, where at least the electrodes 24_2 and 24_1 extend past the substrate 10)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over OSUGA et al. (JP2019033109A, hereinafter Osuga), as applied to claim 1, and further in view of Yilmaz et al (US 20150349091 A1, hereinafter Yilmaz)
With regards to claim 5, Osuga discloses the semiconductor device of claim 1.
However, Osuga does not explicitly teach does not explicitly teach wherein a layered oxide film (layered oxide film comprising oxides 130, 160, and 170) is formed at the border of the PN junction.  (See FIG. 2A)
Yilmaz teaches wherein a layered oxide film (layered oxide film comprising oxides 130, 160, and 170) is formed at the border of the PN junction.  (See FIG. 2A showing the oxide formed at the border of the PN junction between p-type 135 and n-type 125)
IT would have been obvious to one of ordinary skill in the art to modify the device of Osuga to have the oxide as recited in Yilmaz, as both references are in the same field of endeavor. 
One of ordinary skill would appreciate that the structure of Osuga allows for reduced masks while providing improved electrical contacts (See Yilmaz Paragraph [0001])

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812